SEABURY, J.
Plaintiff sues to recover damages for defendants’ alleged breach of a contract of employment. The contract was in writing, and the plaintiff claimed that he was discharged without cause by the defendants. The contract provided as follows:
“It is also agreed and understood that said Jacob Diamond [plaintiff] shall perform the duties of foreman competently and energetically, to the best of his abilities and complete satisfaction of his employers, said Messrs. Mendelsohn and Sehlang.”
Under this contract the plaintiff agreed to perform his duties to the complete satisfaction of his employers, and if he failed in this he has no cause of action, even though he was discharged before the expiration of the contract. That his services were not satisfactory to his employers is made plain from the evidence in the case. Under those circumstances, the defendants’ motion to dismiss the complaint should have been granted. Crawford v. Mail & Express Publishing Company, 163 N. Y. 404, 57 N. E. 616; Ginsberg v. Friedman, 131 N. Y. Supp. 517.
Judgment reversed, with costs, -and complaint dismissed, with costs. All concur.